DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 7-8, 12-14 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funabashi et al., US 2013/0031515.

In Reference to Claim 1 and 12-14
	Funabashi et al. teaches a method for responding to a control and a terminal for determining a control response region, applied to a touch control terminal capable of presenting a graphical user interface, and a display, processor, and computer readable medium with instructions (Fig. 2 -3, Par. 27, 29 and Par. 35), comprising providing a first control on the graphical user interface, an operation response region of the first control comprising a first control region and a first response region (Fig. 5 and Par. 66-67 which teaches graphics touch buttons for direction key buttons and associated detection regions for each of the key each of which examiner considers to be a control region and response region respectively); providing a second touch region on the graphical user interface, wherein the second touch region at least partially overlaps with the first response region (Fig. 5 and Par. 66-67, see “overlapping areas 66a, 66n, 66c, 66d which teach where the response regions of the buttons can overlap); detecting a first 1).

	In Reference to Claim 3
	Funabashi et al. teaches wherein the second touch region at least partially overlaps with the first response region, comprising the second touch region comprises a second control region and a second response region, displaying a second control on the second control area, wherein the second response region at least partially overlaps with the first response region (Fig. 5 which show multiple buttons with surrounding response regions which overlap).

In Reference to Claim 4
Funabashi et al. teaches detecting a third touch operation acting on the second control region; in response to the third touch operation, generating the second operation 

In Reference to Claim 5
Funabashi et al. teaches wherein the detecting the first touch operation acting on the overlap region of the second touch region and the first response region comprises detecting the first touch operation acting on an overlap region between the second response region and the first response region (Fig. 5 and Par. 66-67).

In Reference to Claim 7
Funabashi et al. teaches wherein the first response region is disposed around the first control region (Fig. 5).

In Reference to Claim 8
Funabashi et al. teaches wherein the game parameter comprises at least one of: a progress of a game, an action of a virtual character, a parameter of a game device corresponding to the virtual character, and a game instruction (Par. 66-67 and Par. 30-31 which teaches using directional inputs to manipulate game progress such as by moving a game character).

In Reference to Claim 19
Funabashi et al. teaches determining the overlap region according to the positional relationship between the first response region R of the first control and the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Funabashi et al., US 2013/0031515, in view of Takahashi, US 2018/0353848.

	In Reference to Claims 2
	Funabashi et al. teaches detecting a second touch operation acting on the first control region (Fig. 5 and Par. 66-67 where a use could press on a response region in the area where the button graphic is shown); in response to the second touch operation, generating an operation instruction corresponding to the first control (Fig. 5 Par. 66-67 where for example pressing the button graphic on 64 d would generate a left input).
	However, although Funabashi teaches generating a command for the overlapping region Funabashi et al. does not explicitly teach where touching both the 
	Takahashi teaches a touch control system for a game where an input on an overlapping region can be interpreted to be the input of one of the overlapping regions (Fig. 15 and 16a-16b and Par. 79-80 which teaches a game operation where a player hits touch regions with an overlapping portion based on a game. And where an input in the overlapping portion is interpreted to be one or the other of the touch region commands based on certain game and input characteristics. Thus an input generated in the overlapping region could be assigned a “LEFT” input).
	It would be desirable to modify the system of Funabashi et al. to include input interpretation as taught by Takahashi in order to assist players in playing a game such as the one described by Takahashi while still including larger, overlapping, touch regions on the display such as the ones shown in Funabashi et al., while still interpreting inputs in order to allow the players to successfully play the game.
	Therefore it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Funabashi et al. to include a command determination functionality for overlapping touch regions as taught by Takahashi.

	In Reference to Claim 15
	Funabashi et al. teaches wherein the second touch region is at least partially overlaps with the first response region, comprising the second touch region comprises a second control region and a second response region, displaying a second control on the second control area, wherein the second response region at least partially overlaps with 

	In Reference to Claim 16
Funabashi et al. teaches detecting a third touch operation acting on the second control region; in response to the third touch operation, generating the second operation instruction corresponding to the second control (Fig. 5 and Par. 66-67 where a touch could be made on, for example, the UP button).

In Reference to Claim 17
Funabashi et al. teaches wherein the detecting the first touch operation acting on the overlap region of the second touch region and the first response region comprises detecting the first touch operation acting on an overlap region between the second response region and the first response region (Fig. 5 and Par. 66-67).

In Reference to Claims 6 and 18
Funabashi et al. and Takahashi teach a method as described above in reference to claim 17. Further, it would have been obvious to one of ordinary skill in the art to modify Funabashi et al. with the teachings of Takahashi as described above in reference to Claim 2. Further, Funabashi et al. as modified by Takahashi teaches if the game parameter satisfies a first preset condition, in response to the first touch operation, generating the first operation instruction corresponding to the first control; and if the game parameter satisfies a second preset condition, in response to the first 

In Reference to Claim 20
Funabashi et al. teaches determining the overlap region according to the positional relationship between the first response region R of the first control and the second response region of the second touch region; detecting in real time whether an operation of touching the overlap region| of the game player is received (Fig. 5 and Par. 66-67 which teaches touching the overlapping region, and Par. 36 which teaches determining touch coordinates).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Funabashi et al., US 2013/0031515, in view of gamefaqs.com webpage titled “How do I run?” (Gamefaqs).

In Reference to Claim 9 and 10

Gamefaqs teaches an electronic game system which teaches detecting if a second input has been received and generating a particular game operation if the second input has been received and determining the operation instruction according to the action type of the virtual character (Page 1 which teaches that movement inputs provided while a player is also pressing a separate button input will cause the game character to run rather than walk).
It would be desirable to modify the system of Funabashi et al. to use an additional run button to switch movement commands as taught by Gamefaqs in order to allow the player to easily control the movement of the game character to run or walk as desired via the dpad game inputs.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Funabashi et al. to use an additional run button to switch movement commands as taught by Gamefaqs.

Response to Arguments
Applicant's arguments filed 12/01/2021 have been fully considered but they are not persuasive. Regarding arguments directed to Funabashi et al. with regard to rejection under 35 U.S.C. 102, examiner disagrees. Examiner appreciates that there may be differences between the functionality of applicant’s disclosed invention and the functionality of Funabashi. However, the rejection is based upon the broadest reasonable interpretation of the claims as written. For example in regard to claim one, given the broad language of “first input control corresponding to a first operation” or a “second input operation corresponding to the second touch region” lacking further definition in the claims examiner considers the “mid” inputs of the overlapping regions (See Funabashi Par. 67) to be “corresponding” to the respective up, down, left, and right directions as they are determined on the basis of what those inputs are, in order to be “mid” of them. They are not identical to the “corresponding” input operations, nor does Funabashi alone teach switching of operations. But this is not required by the claim language of claim one, one that the input “corresponds” to one or the other of the controls. As written these controls are written in the alternative and thus the scope of the claim is satisfied by the overlapping region producing only one “corresponding” control input. The claims could probably be written to clarify changeability of this input as disclosed, but as claimed it is not required. Applicant is encouraged to amend the claims to further clarify the intended distinction of the claimed invention over the functionality of Funabashi.
Regarding rejection under 35 U.S.C. 103. Examiner again wishes to express that rejection has been made based on the broadest reasonable interpretation of the claims as written as explained above. Examiner appreciates that there are distinctions between the disclosed invention and the references. However, the rejection is based on the broad language claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219. The examiner can normally be reached Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.V.L/Examiner, Art Unit 3715                                                                                                                                                                                                        /THOMAS J HONG/Primary Examiner, Art Unit 3715